Elliott, J.
It is necessary to a decision of the questions discussed by the appellant, that the evidence should .appear in the record, for, without the evidence, they are not properly presented. The appellee’s counsel stoutly insist that the evidence is not in the record, for the reason that the bill ■of exceptions was filed after the term, and it does not appear, ■except in the bill itself, that leave was given to filejhe bill .after the close of the term. The position assumed by appellee’s counsel is correct. It is quite well settled that the order granting time to file a bill after term must be made during term^and that it must appear in the order book. It is not sufficient that it appears as a recital in the bill of exceptions. >
Judgment affirmed.